Smith,
dissenting: The findings of fact in this case are to the effect that “less than 15 percent of the value of the total sales was made to nonproducers.” This, I think, is tantamount to holding that the value of purchases made for persons who were neither members nor producers does not exceed 15 percent of the value of all its purchases. The evidence in the case clearly supports such finding.
In Producers’ Creamery Co. v. United States (C. C. A., 5th Cir.), 55 Fed. (2d) 104, the rule is laid down that a corporation is not exempt from income tax unless it proves that it is “substantially” within the terms of the statute. I think that the petitioner has shown that it is substantially within the terms of the statute. To its members who were other cooperatives it made sales of gasoline at cost. *74In such case there was, of course, no necessity for crediting them with any part of the patronage dividends. The fact that those sales did not bear any part of the overhead cost seems to me to be da minimis. I think that the petitioner qualifies as a cooperative exempt from income tax.
Mellott agrees with this dissent.